Case 1:18-cr-00224-AJN Document 125 Filed 08/07/19 Page 1 of 1

poorer nn a nae ase ae ma am FI et net

 

UNITED STATES DISTRICT COURT

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK td
United States of America, Oa TUSIIT Of 20191
—V—
18-cr-0224 (AJN)
Ali Sadr Hashemi Nejad,

ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

WHEREAS this case was recently transferred to the undersigned, it is hereby ORDERED
that a status conference will be held on August 15, 2019, at 3:00 p.m. in Courtroom 906 of the
United States District Court for the Southern District of New York, Thurgood Marshall U.S.
Courthouse at 40 Foley Square, New York, New York.

Prior to the status conference, the parties should familiarize themselves with the
undersigned’s Individual Practices in Criminal Cases, available at
http://www.nysd.uscourts.gov/judge/Nathan. Per Rule 2.B. of the undersigned’s Individual
Practices in Criminal Cases, communications with the Court shall be submitted by letter filed on
ECF unless there is a request to seal the communication, in which case it shall be submitted by

email as described in Rule 2.B.

SO ORDERED.

Dated: august 2019
New York, New York

   

 

 

“ALISON J. NATHAN
United States District Judge

 

 
